

115 S3231 IS: Task Force on the Impact of the Affordable Housing Crisis Act of 2018
U.S. Senate
2018-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3231IN THE SENATE OF THE UNITED STATESJuly 18, 2018Mr. Young (for himself, Ms. Cantwell, Mr. King, Mr. Heller, Mr. Kaine, Mr. Jones, Mr. Gardner, Mr. Rubio, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo establish the Task Force on the Impact of the Affordable Housing Crisis, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Task Force on the Impact of the Affordable Housing Crisis Act of 2018.
 2.Purpose of Task ForceThe purpose of this Act is to establish the Task Force on the Impact of the Affordable Housing Crisis, which shall—
 (1)evaluate and quantify the impact that a lack of affordable housing has on other areas of life and life outcomes;
 (2)evaluate and quantify the costs incurred by other Federal, State, and local programs due to a lack of affordable housing; and
 (3)make recommendations to Congress on how to use affordable housing to improve the effectiveness of other Federal programs and improve life outcomes.
 3.DefinitionsIn this Act: (1)Affordable housing (A)In generalThe term affordable housing means—
 (i)housing for which the household is required to pay not more than 30 percent of the household income for gross housing costs, including utilities, where such income is less than or equal to the area median income for the municipality in which the housing is located, as determined by the Secretary; and
 (ii)housing— (I)for which the household pays more than 30 percent of the household income for gross housing costs, including utilities, where such income is less than or equal to the area median income for the municipality in which the housing is located, as determined by the Secretary; and
 (II)that is assisted or considered affordable by the Department of Housing and Urban Development, including—
 (aa)public housing; (bb)housing assisted under section 8(o) of such Act (42 U.S.C. 1437f(o));
 (cc)housing receiving the low-income housing credit under section 42 of the Internal Revenue Code; and (dd)housing assisted under other Federal or local housing programs serving households with incomes at or below 80 percent of the area median income or providing services or amenities that will primarily be used by low-income housing.
 (B)ApplicationThe definition in subparagraph (A) shall apply to Federal, State, and local affordable housing programs.
 (2)Low-income housing; public housingThe terms low-income housing and public housing have the meanings given those terms in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).
 (3)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. (4)Task ForceThe term Task Force means the Task Force on the Impact of the Affordable Housing Crisis established under section 4(a).
			4.Establishment of Task Force
 (a)EstablishmentThere is established a bipartisan task force to be known as the Task Force on the Impact of the Affordable Housing Crisis.
			(b)Membership
 (1)CompositionThe Task Force shall be composed of 18 members, of whom— (A)1 member shall be appointed by the Majority Leader of the Senate and the Speaker of the House of Representatives, who shall serve as co-chair of the Task Force;
 (B)1 member shall be appointed by the Minority Leader of the Senate and the Minority Leader of the House of Representatives, who shall serve as co-chair of the Task Force;
 (C)4 members shall be appointed by the Majority Leader of the Senate; (D)4 members shall be appointed by the Minority Leader of the Senate;
 (E)4 members shall be appointed by the Speaker of the House of Representatives; and (F)4 members shall be appointed by the Minority Leader of the House of Representatives.
 (2)CriteriaEach member of the Task Force shall be an academic researcher, an expert in a field or policy area related to the purpose of the Task Force, or an individual who has experience with government programs related to the purpose of the Task Force.
 (3)Additional staffThe co-chairs of the Task Force may appoint and fix the pay of additional staff to the Task Force.
 (4)DetaileesAny Federal Government employee may be detailed to the Task Force without reimbursement from the Task Force, and the detailee shall retain the rights, status, and privileges of his or her regular employment without interruption.
 (5)Compensation of membersMembers of the Task Force may be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Task Force.
 (c)Timing of AppointmentsAppointments to the Task Force shall be made not later than 180 days after the date of enactment of this Act.
			(d)Period of appointment; vacancies
 (1)In generalA member of the Task Force shall be appointed for the life of the Task Force. (2)VacanciesAny vacancy in the Task Force—
 (A)shall not affect the powers of the Task Force; and (B)shall be filled in the same manner as the original appointment.
 (e)Initial meetingThe Task Force shall meet not later than 30 days after the date on which a majority of the members of the Task Force have been appointed.
			(f)Meetings
 (1)In generalThe Task Force shall meet at the call of the co-chairs of the Task Force. (2)QuorumA majority of the members of the Task Force shall constitute a quorum, but a lesser number of members may hold hearings.
				5.Duties of the Task Force
 (a)In generalThe Task Force shall utilize available survey and statistical data related to the purpose of the Task Force to complete a comprehensive report to—
 (1)evaluate and quantify the impact that a lack of affordable housing has on other areas of life and life outcomes for individuals living in the United States, including—
 (A)education; (B)employment;
 (C)income level; (D)health;
 (E)nutrition; (F)access to transportation;
 (G)the poverty level of the neighborhood in which individuals live; (H)regional economic growth;
 (I)neighborhood and rural community stability and revitalization; and (J)other areas of life and life outcomes related to the purpose of the Task Force necessary to complete a comprehensive report;
 (2)evaluate and quantify the costs incurred by other Federal, State, and local programs due to a lack of affordable housing; and
 (3)make recommendations to Congress on how to use affordable housing to improve the effectiveness of other Federal programs and improve life outcomes for individuals living in the United States.
 (b)Public commentThe Task Force shall publish in the Federal Register a notice for a public comment period of 90 days on the purpose and activities of the Task Force.
 (c)ReportNot later than the date on which the Task Force terminates, the Task Force shall submit to the Committee on Banking, Housing, and Urban Affairs and the Committee on Finance of the Senate and the Committee on Financial Services and the Committee on Ways and Means of the House of Representatives and make publicly available a final report that—
 (1)contains the information, evaluations, and recommendations described in subsection (a); and
 (2)is signed by each member of the Task Force. 6.Powers of Task Force (a)HearingsThe Task Force may hold such hearings, take such testimony, and receive such evidence as the Task Force considers advisable to carry out this Act.
			(b)Information from federal agencies
 (1)In generalThe Task Force may secure directly from any Federal department or agency such information as the Task Force considers necessary to carry out this Act.
 (2)Furnishing informationOn request of the co-chairs of the Task Force, the head of a Federal department or agency described in paragraph (1) shall furnish the information to the Task Force.
 (c)Postal ServicesThe Task Force may use the United States mails in the same manner and under the same conditions as other Federal departments and agencies.
 7.Termination of Task ForceThe Task Force shall terminate not later than 2 years after the date on which all members of the Task Force are appointed under section 4.
		8.Funding
 The co-chairs of the Task Force shall carry out this Act using amounts otherwise made available to the Office of Policy Development and Research within the Department of Housing and Urban Development.
		